        Case 1:19-cv-00991-LM Document 11 Filed 11/05/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


TRAVIS JARED PARK, pro se

v.                                                      Civil Action No. 1:19-cv-991-LM

SCOTT BAILEY (in his official capacity as
     a Special Agent of the FBI),
CHRISTOPHER WAGNER (in his official
     capacity as head of the State of New
     Hampshire Police), and
STEVEN RUSSO (in his official capacity as
     head of the City of Keene Police)

     DEFENDANT CHRISTOPHER WAGNER’S MOTION FOR EXTENSION OF
      TIME TO FILE RESPONSE TO COMPLAINT TO NOVEMBER 12, 2019

        Pursuant to Local Rule 7.2, Defendant Colonel Christopher Wagner, in his official

capacity as Director of the New Hampshire State Police, by and through his counsel, the

Office of the Attorney General, respectfully submits this motion for extension of time to

respond to the Complaint, and in support thereof states as follows:

        1.     Undersigned counsel received a copy of the Complaint on October 18,

2019, and was under the impression that it had been served on the New Hampshire State

Police on or about that date. As such, undersigned counsel believed that a response

pursuant to Fed. R. Civ. P. 12(a)(1)(A) was November 8, 2019.

        2.     The Plaintiff’s Returns of Service were posted on November 5, 2019,

where it was discovered that the Court has entered a service date of October 14, 2019 and

as a result has indicated that the Fed. R. Civ. P. 12(a)(1)(A) response deadline was

November 4, 2019.

        3.     The Defendant seeks an extension of time to file its response to the

Complaint to November 12, 2019.
       Case 1:19-cv-00991-LM Document 11 Filed 11/05/19 Page 2 of 3



        4.      Undersigned counsel attempted to contact the Plaintiff by phone on the

morning of November 5, 2019 to request assent to the relief requested in this motion, but

as of the time of this filing, Plaintiff has not responded.

        5.      The requested extension would not result in the continuance of any

hearing, conference, or trial.

        6.      Pursuant to Local Rule 7.1.(a)(2), no memorandum of law is attached

because all of the legal citations are set forth herein.

        WHEREFORE, Defendant Wagner and the New Hampshire State Police

respectfully request that the Court order as follows:

        A.      Grant Defendant’s Motion for Extension of Time to File Answer to

                Complaint to November 12, 2019; and

        B.      Grant such other and further relief as is just and necessary.

                                                Respectfully submitted,

                                                CHRISTOPHER WAGNER (in his official
                                                capacity as head of the State of New
                                                Hampshire Police)

                                                By his Attorneys,

                                                GORDON J. MACDONALD
                                                ATTORNEY GENERAL


November 5, 2019                                /s/Allison B. Greenstein________________
                                                Allison B. Greenstein, Bar. No. 265364
                                                Assistant Attorney General
                                                New Hampshire Attorney General’s Office
                                                33 Capitol Street
                                                Concord, New Hampshire 03301-6397
                                                (603) 271-3675
                                                allison.greenstein@doj.nh.gov




                                               2
      Case 1:19-cv-00991-LM Document 11 Filed 11/05/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 5th day of November, 2019, a copy of the above
Motion was served via ECF on all counsel of record and was delivered conventionally to:

       Travis Jared Park
       13918 E Mississippi Ave #152
       Aurora, CO 80012


                                           /s/Allison B. Greenstein________________
                                           Allison B. Greenstein




                                           3
